                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BESTWAY (USA), INC., et al.,                      Case No. 17-cv-00205-HSG
                                   8                    Plaintiffs,                        JUDGMENT
                                   9              v.

                                  10     PIETRO PASQUALE-ANTONI SGROMO,
                                         et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Having ordered the funds distributed and discharged the interpleader, see Dkt. No. 107,

                                  14   and awarded attorneys’ fees and costs to Plaintiffs, see Dkt. No. 144, the Court enters judgment as

                                  15   follows:

                                  16          1. Plaintiffs Bestway (USA) Inc., Bestway (Hong Kong) International Ltd., and Bestway

                                  17              Inflatables and Material Corporation’s (collectively, “the Bestway Companies” or

                                  18              “Plaintiffs”) having brought this interpleader action to determine who owns certain

                                  19              royalties, which are currently in escrow and flow from two license agreements

                                  20              (“Royalty Payment”), are deemed innocent stakeholders of such Royalty Payment; and

                                  21              the Bestway Companies are discharged from this matter upon depositing with the

                                  22              registry of the Court the Royalty Payment, reduced by the fees and costs awarded to

                                  23              the Bestway Companies under their granted fees motion, as described below.

                                  24          2. Within 30 days of the entry of this Judgment, the Bestway Companies shall deposit

                                  25              with the registry of the Court the present value of the Royalty Payment, accrued under

                                  26              the ’440 Patent License Agreement and the Slide License Agreement, reduced by the

                                  27              $81,911.70 in fees and costs awarded to the Bestway Companies under their granted

                                  28              fees motion, see Dkt. No. 144.
                                   1         3. The Royalty Payment deposited with the registry of the Court shall be disbursed in

                                   2            accordance with this Court’s findings on summary judgment that Defendant Scott was

                                   3            at the time of the ‘440 Patent License Agreement, Dkt. No. 79-6, the owner of all right,

                                   4            title, and interest to U.S. Patent No. 7,046,440; that Defendant Eureka was the owner

                                   5            of all rights with respect to the products that are the subject of the Water Slide License

                                   6            Agreement, Dkt. No. 79-7, at the time that the Water Slide Agreement was entered; and

                                   7            that Defendants Scott and Eureka are entitled to all royalties accrued under the ‘440

                                   8            Patent License Agreement and the Water Slide License Agreement, subject to the

                                   9            above-referenced reduction for fees and costs awarded to the Bestway Companies

                                  10            under their granted fees motion.

                                  11         4. The Bestway Companies and their past, present, and future parents, subsidiaries,

                                  12            affiliates, successor, predecessors, assignees, agents, producers, servants, employees,
Northern District of California
 United States District Court




                                  13            officers, directors, principals, representatives, attorneys, and insurers are hereby

                                  14            released and discharged from all liability by Defendants Pietro Pasquale-Antonio

                                  15            Sgromo (a/k/a Peter Anthony Sgromo), Wagmore & Barkless LLC, Leonard Gregory

                                  16            Scott, and Eureka Inventions LLC or any other entity claiming an interest, on account

                                  17            of all claims pertaining to the Royalty Payment.

                                  18         5. To the fullest extent provided by 28 U.S.C. § 2361, Defendants are permanently

                                  19            and perpetually restrained and enjoined from filing or prosecuting any claim in any

                                  20            federal or state court pertaining to the Royalty Payment.

                                  21         IT IS SO ORDERED.

                                  22   Dated: 4/18/2019

                                  23                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                  24                                                  United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                       2
